Last Friday ushered in a new era in our search for an innovative plan of action for people and the planet. The significant milestone event was the adoption by the United Nations of the new set of Sustainable Development Goals as part of the 2030 Agenda for Sustainable Development (resolution 70/1).
Our 17 Sustainable Development Goals are inspirational and ambitious. They are global in nature and universally applicable to every United Nations Member State, developed and developing alike. Every Goal is important and deserves priority attention. They are interrelated, they carry equal weight and they all matter. Achieving some Goals at the expense of others is not a preferred option. All Goals must be realized, which should be the overriding objective.
In my firm belief in the importance of the work of our Organization, I have tried to attend the annual General Assembly debates as often as possible since becoming Samoa’s Prime Minister. I am therefore acutely aware of the diversity and gravity of issues confronting our Organization and the need sometimes to refer to them in one’s statement. However, partly in recognition of the new Agenda we have now agreed to implement and as a gesture to the seventieth anniversary of our Organization and the imminent danger of climate change for small island developing States (SIDS), my statement in essence is devoted to Sustainable Development Goal 13, “Take urgent action to combat climate change and its impacts”. That is also a priority goal enshrined in the SIDS Accelerated Modalities of Action (SAMOA) Pathway, the outcome document of the third International Conference on SIDS.
Climate change will continue to be the major preoccupation and priority policy determinant for Samoa well into the future. I think that the same would be true for all our Pacific island countries and the wider SIDS. Thus, to contextualize our perspective on climate change, allow me to share with representatives a part of our narrative.
First, here are some givens. Climate change is the single most urgent challenge confronting humankind; it is facilitated largely by human-induced activities driven for the most part by profit motives, with some degree of insensitivity to the consequences of such action on others, particularly those vulnerable to the impacts of climate change, who are usually ill-prepared to adapt and in most cases had barely contributed to the causes of climate change in the first place.
Climate change is not a future phenomenon. It is real, irreversible and is already happening with far more frequency. It is no longer a question of when; rather, it is about the severity of the magnitude of the impacts and the full cost society must bear. Even now in my country, we are suffering drought conditions. These will give way to the onset of the cyclone season, which is predicted to have a high likelihood of severe cyclones in our Pacific region.
As this is a cross-cutting issue, ambitious actions or solutions at the national and international levels to try to address the root causes of climate change will inevitably end up either being compromised, watered down or put aside due to political, social and economic considerations taking precedence over basic climate logic. Climate change is not a concern of small island developing States alone; it impacts every country, but some — such as small island developing States — more extensively like than others because our capacity to respond quickly and effectively is constrained by our realities.
In summary, climate change cannot be wished away. It is real, irreversible and already happening. It has significant security implications and its impact threatens the continued existence and viability of some small island developing States. Even those countries that to date have been in denial of the climate change phenomenon must surely now accept the weight of scientific evidence.
Samoa is a small island developing State of the Pacific, a region recognized and acknowledged as most vulnerable to the impacts of climate change. Our islands contributed the least to the causes of climate change, yet stand to suffer the most and are least able to adapt effectively to the adverse impacts.
Climate change is a security risk of far greater proportions than many people are prepared to admit. For some of the low-lying Pacific islands, climate change may well lead to their eventual extinction as sovereign States. Just a few months ago, I was privileged to attend the special Security Council open debate on the security concerns of SIDS (see S/PV.7499). It was an important opportunity to highlight in the Council the security threat posed by climate change to all our small island developing States.
Against the backdrop of the existential threat climate change poses, especially to atolls and low- lying islands, SIDS have long advocated for ambitious mitigation efforts to be undertaken by Member States with the capacity to do so, and for a global goal of limiting the rise in average global temperature to well below 1.5°C in order to prevent some of our low-lying islands from being submerged by sea-level rise. We have also consistently called for a loss and damage mechanism to be anchored in a new Paris agreement to be treated separately from adaptation. With the gradual operationalization of the Green Climate Fund, we have asked SIDS representatives on the Green Climate Fund Board to ensure that the spirit and letter of the governing instrument of the Fund, as they relate to those areas that will be beneficial to SIDS, are retained and not compromised.
Our pleas over the years on the 1.5°C and the loss and damage caused by climate change have largely gone unnoticed. At least the countries our messages had been intended for have remained unconvinced, but I hope not uninterested. Part of this, I think, is due to some misguided notion that climate phenomena and related events affect small island developing States only. Some might have concluded already that climate change is not life-threatening and does not affect them, either because their countries are huge in size or have well-developed infrastructure to shield them from any real damage from climate change impacts.
It may also be that there is an implied sense that if the large problems of the bigger, stronger, more populous and well-developed countries are solved, then the solutions to the afflictions of SIDS will automatically follow. As a result, challenges facing SIDS are conveniently viewed by others through the same lens that blurs the distinctions and fails to bring out the truth about the urgency and dire consequences of the problems we face because of climate change.
2/28 15-29701

30/09/2015 A/70/PV.21
But times are changing and the world has witnessed in recent months and years an epic outbreak of horrific natural disasters unprecedented in the 70-year history of our Organization. Tsunamis, hurricanes, earthquakes, flooding, bush fires and droughts have resulted in the loss of countless lives and untold sorrow and suffering. Especially noteworthy is the fact that developed countries are no longer insulated from the reach and destructive force of these events. Some countries and regions have been visited by climate-related and natural events like cyclones, bush fires, flooding, earthquakes, volcanic eruptions, droughts, tornados, and so on.
What is happening across our planet is quite significant because it discredits the perception long held by some that climate change is a small island developing States concern only. Nothing could be further from the truth. Events of the recent past have demonstrated that climate-related disasters do not discriminate between poor and rich countries, big or small. Climate change affects us all, developed and developing countries alike, although in varying degrees. I submit therefore that this realization should shape our overall approach going forward to the Paris Climate Change Conference in December and beyond. It should, I hope, also help to shift the focus in the relationship, in the specific context of climate change, from that of donor/recipient or donor/victim to one of partner/partner in a joint partnership.
While that may sound overly simplified, its real value lies in the change of perspective which this reorientation should bring and in how we view our respective roles when trying to address climate change. This, I think, should be beneficial to all. Because we are now all affected by climate change in one way or another, that should energize everyone to do their utmost, either as current or future victims of climate change impacts, so as to ensure that we address the root causes urgently and in a decisive manner.
After all, human nature tells us that when we are asked to do something for a friend or someone else, the impact is not the same because there is no sense of obligation, commitment or urgency. But when we have to do something because it will affect us personally, our children or family, nothing will prevent us from doing all that is possible within our power, especially if it affects our own safety and future. I hope that Member States, imbued not just with the projections of science but now with the advanced evidence of actual events,
will be prepared to go the extra mile to do the maximum possible for their own future survival.
Climate change is a societal problem requiring a decisive response from the global community. It is a challenge that should unite us, not divide us. No country can deal with this problem alone. We must work cooperatively in a partnership of common but differentiated responsibilities and respective capability if we are to succeed. But true partnerships should be underpinned by trust. Without trust, they cannot be sustained. Apportioning blame for past wrongs would be counterproductive; it would not restore our environment to its pre-industrial state.
Clearly we want leaders who view the world as a single constituency where everyone must work together within the limits of their capacity and capability to be part of the total solution. Sadly, some in our global community have been dismissive and remain unconvinced. Others, through their actions, have been indifferent and unsympathetic. But there is hope, and our whole focus is on Paris. What is needed is principled action. The Paris agreement will require a new brand of cooperation and a broader outlook. The narrow pursuit of self-interests, the use of economic and political expediencies should be set aside and must not be allowed to derail the goal of concluding a universal, ambitious and legally binding agreement.
Climate change is also everyone’s job. While acknowledging that historical responsibility is real, allowing it to get in the way of making decisions to reach a comprehensive agreement would be a grave mistake. A durable climate change agreement in Paris will therefore be a test of multilateral solidarity. Time is running out. The impacts of climate change are getting worse daily. Playing the blame-and-shame tactics or waiting to be led but not willing to lead are no longer options, for no single nation, no single group of nations and no single organization on its own can win the war against climate change. The divergent, yet inextricably linked interests of Member States demand that we seal a good deal in Paris.
The Paris agreement should focus on bold national action and the inclusion of all stakeholders; it should be a timely reminder that no action is too small or insignificant. All contributions matter and every action counts, irrespective of the source. Importantly, it must place the responsibility of addressing climate change squarely on every individual leader in terms of
15-29701 3/28

A/70/PV.21 30/09/2015
what national actions he or she can commit to deliver as his or her country’s contribution to our collective task. Samoa is putting the final touches to its intended nationally determined contributions, which are quite ambitious and will be submitted in due course to the secretariat in Bonn.
Often at times we blame others for our misfortunes and the current status of our development, including by telling others what they should do, by when and how, but rarely saying what we can contribute to make a change. So when my country and our people are continuously exposed to the impacts of climate change, we want to be part of the solution by committing to doing everything possible for the benefit of our people, our generation and those to follow. That must be our universal message, simple and unambiguous.
As for those suggesting that they are implementing bold actions for the sake of our vulnerable small island developing States, they should instead be reminded to take time to inform their constituencies and supporters alike, especially those who deny climate change, that in the final analysis the actions being recommended, if implemented, will ultimately benefit their economies, their own people and the survival of their own countries.
The United Nations remains our last best hope to provide the political will and the commitment necessary to turn the tide against climate change. Samoa calls upon those States Members of our Organization in a position of world leadership to lead the charge in finding and implementing solutions to the causes of climate change. As present custodians of our world’s environment, we owe it to our children and future generations to do what needs to be done quickly and decisively before we run out of time. It is therefore imperative to complete the Paris climate agreement in time for the twenty-first session of the Conference of Parties to the United Nations Framework Convention on Climate Change in December to adopt an agreement that is ambitious, universally applicable, effective, binding, capable of swift implementation and universally owned and respected by all Member States.
In the same way that nations in leadership roles are called on to do the right thing for our world, so must all Member States of the United Nations uphold their part of the bargain in the work that needs to be done. Without that cooperation on the part of all Member States, reaching the objectives we all know should be achieved will continue to elude us.
International terrorism is a global menace. It creates an atmosphere of collective fear and intolerance. It preys on the innocent, vulnerable and defenceless, and disrupts any progress towards peace and development. Terrorism in all its forms and manifestations should always be condemned unreservedly. Over the past several weeks, we have witnessed the tragedy of people fleeing their countries mired in the destruction from war and terrorism. Obviously, a credible and long- term response is needed to this grave crisis, which has cost so many lives and affected so many people. The individual actions of States cannot in themselves provide a solution. We must shoulder our responsibility to act together to meet the threat through the concerted multilateral action that underpins the spirit of the Organization. Ideally, it must start in the Security Council, which is entrusted with the responsibility of maintaining world peace.
The coherence of the response of the United Nations depends on the work and cooperative spirit of the Security Council to see the larger picture of the future of our world. The reforms to our Organization must therefore be given priority and take account of the concerns of our full membership. Our world has enjoyed peace and security for 70 years by faithfully observing and following the Charter of our Organization. As world leaders, it is our moral duty and responsibility to ensure that our people continue to live in peace and harmony for many more years to come.
